

	

		II

		109th CONGRESS

		1st Session

		S. 2037

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 17, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Sangre de Cristo National

		  Heritage Area in the State of Colorado, and for other purposes.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Sangre de Cristo National Heritage

			 Area Act .

		2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)the exceptional culture, the rich natural

			 resources, the variety of recreational opportunities, and the unparalleled

			 history of the San Luis Valley are of national significance and are deserving

			 of recognition, conservation, interpretation, and continuing use;

				(2)the people of the San Luis Valley have, for

			 centuries, found ways to cultivate and preserve their cultural and natural

			 heritage;

				(3)the efforts of the peoples of Conejos,

			 Costilla, and Alamosa Counties to form the Sangre de Cristo National Heritage

			 Area reinforce this tradition of stewardship;

				(4)the Sangre de Cristo National Heritage Area

			 contains historic structures and land that were central to the development of

			 the West, including Mexican land grants, the narrow gauge railroad now known as

			 the Cumbres and Toltec Scenic Railroad, and Fort Garland;

				(5)the Sangre de Cristo National Heritage Area

			 is a nationally significant cradle of Hispano culture;

				(6)the language, art, architecture, religion,

			 tradition, and folklore of Native Americans, early Spanish colonists, and

			 Mexican settlers of the Southwest are alive and thriving in the area, as

			 exemplified in that—

					(A)17th century Spanish is still spoken by

			 about 35 percent of the population of the Sangre de Cristo region;

					(B)the towns of San Luis and Antonito, which

			 are among the oldest settlements in Colorado—

						(i)still contain moradas, placitas, historic

			 churches, murals, the first mercantile of the region, the first water right,

			 and La Vega; and

						(ii)regularly host festivals and religious

			 celebrations, including the centuries old procession of Los Hermanos

			 Penitentes; and

						(C)the Sangre de Cristo National Heritage

			 Area, inhabited for over 11,000 years by native peoples, including the Ute,

			 Navajo, Apache, Tiwa, Tewa, Comanche, Kiowa, and Arapaho, remains central to

			 native cultures and is home to—

						(i)Mount Blanca, or Sisnaajini, a sacred

			 mountain for the Navajo and other peoples that marks the eastern boundary of

			 their world; and

						(ii)petroglyphs and pictographs along the Rio

			 Grande, telling the stories and cosmologies of early inhabitants;

						(7)the Sangre de Cristo National Heritage

			 Area, flanked by the San Juan and the Sangre de Cristo Mountains, lies in 1 of

			 the largest alpine valleys in North America and is home to an unparalleled

			 combination of natural resources that are protected by the good stewardship of

			 private landowners and by State and Federal landholdings, including—

					(A)the Great Sand Dunes National Park and

			 Preserve;

					(B)the Great Sand Dunes Wilderness

			 Area;

					(C)the Baca National Wildlife Refuge, the

			 Monte Vista National Wildlife Refuge, and the Alamosa National Wildlife

			 Refuge;

					(D)the Rio Grande National Forest;

					(E)the Sangre de Cristo Wilderness and the San

			 Juan Wilderness;

					(F)the Blanca Wetlands Complex, the Blanca

			 Special Recreation Management Area, and the Rio Grande Special Recreation

			 Area;

					(G)the San Luis Lakes State Park; and

					(H)15 State Wildlife Areas, consisting

			 of—

						(i)the Higel State Wildlife Area;

						(ii)the Playa Blanca State Wildlife

			 Area;

						(iii)the San Luis Lakes State Wildlife

			 Area;

						(iv)the Conejos County Ponds State Wildlife

			 Area;

						(v)the Conejos River State Wildlife

			 Area;

						(vi)the Hot Creek State Wildlife Area;

						(vii)the La Jara Reservoir State Wildlife

			 Area;

						(viii)the La Jara State Wildlife Area;

						(ix)the Poso State Wildlife Area;

						(x)the Sego Springs State Wildlife

			 Area;

						(xi)the Terrace Reservoir State Wildlife

			 Area;

						(xii)the Trujillo Meadows State Wildlife

			 Area;

						(xiii)the Mountain Home Reservoir State Wildlife

			 Area;

						(xiv)the Sanchez Reservoir State Wildlife Area;

			 and

						(xv)the Smith Reservoir State Wildlife

			 Area.

						(b)PurposesThe purpose of this Act is to establish the

			 Heritage Area—

				(1)to carry out the national heritage area

			 alternative as described in the document entitled Sangre de Cristo

			 National Heritage Area Feasibility Study, 2005, dated November,

			 2005;

				(2)to provide a management framework to foster

			 a close working relationship with all levels of government, the private sector,

			 and the local communities in the San Luis Valley to—

					(A)conserve the heritage of the region;

			 and

					(B)continue to pursue compatible economic

			 opportunities; and

					(3)to assist communities, organizations, and

			 citizens in the State of Colorado in identifying, preserving, interpreting, and

			 developing the historical, cultural, scenic, and natural resources of the

			 region for the educational and inspirational benefit of current and future

			 generations.

				3.Definitions

			In this Act:

				(1)Heritage

			 areaThe term Heritage

			 Area means the Sangre de Cristo National Heritage Area, established in

			 section 4(a).

				(2)Management

			 entityThe term

			 Management Entity means the management entity for the Heritage

			 Area designated by section 4(d).

				(3)Management

			 planThe term

			 Management Plan means the management plan for the Heritage Area

			 required section 6.

				(4)MapThe term map means the map

			 entitled Proposed Sangre De Cristo National Heritage Area and

			 dated November 2005.

				(5)SecretaryThe term Secretary means the

			 Secretary of the Interior.

				(6)StateThe term State means the

			 State of Colorado.

				4.Sangre de cristo

			 national heritage area

			(a)EstablishmentThere is established in the State the

			 Sangre de Cristo National Heritage Area.

			(b)BoundariesThe Heritage Area shall consist of—

				(1)the counties of Alamosa, Conejos, and

			 Costilla; and

				(2)the Monte Vista National Wildlife Refuge,

			 the Baca National Wildlife Refuge, the Great Sand Dunes National Park and

			 Preserve, and other areas included in the map.

				(c)MapA map of the Heritage Area shall be—

				(1)included in the management plan; and

				(2)on file and available for public inspection

			 in the appropriate offices of the National Park Service.

				(d)Management

			 entity

				(1)In

			 generalThe management entity

			 for the Heritage Area shall be the Sangre de Cristo National Heritage Area

			 Board of Directors.

				(2)Membership

			 requirementsMembers of the

			 Board shall include representatives from a broad cross-section of the

			 individuals, agencies, organizations, and governments that were involved in the

			 planning and development of the Heritage Area before the date of enactment of

			 this Act.

				5.Administration

			(a)AuthoritiesFor purposes of carrying out the management

			 plan, the Secretary, acting through the management entity, may use amounts made

			 available under this Act to—

				(1)make grants to the State or a political

			 subdivision of the State, nonprofit organizations, and other persons;

				(2)enter into cooperative agreements with, or

			 provide technical assistance to, the State or a political subdivision of the

			 State, nonprofit organizations, and other interested parties;

				(3)hire and compensate staff, which shall

			 include individuals with expertise in natural, cultural, and historical

			 resources protection, and heritage programming;

				(4)obtain money or services from any source

			 including any that are provided under any other Federal law or program;

				(5)contract for goods or services; and

				(6)undertake to be a catalyst for any other

			 activity that furthers the Heritage Area and is consistent with the approved

			 management plan.

				(b)DutiesThe management entity shall—

				(1)in accordance with section 6, prepare and

			 submit a management plan for the Heritage Area to the Secretary;

				(2)assist units of local government, regional

			 planning organizations, and nonprofit organizations in carrying out the

			 approved management plan by—

					(A)carrying out programs and projects that

			 recognize, protect, and enhance important resource values in the Heritage

			 Area;

					(B)establishing and maintaining interpretive

			 exhibits and programs in the Heritage Area;

					(C)developing recreational and educational

			 opportunities in the Heritage Area;

					(D)increasing public awareness of, and

			 appreciation for, natural, historical, scenic, and cultural resources of the

			 Heritage Area;

					(E)protecting and restoring historic sites and

			 buildings in the Heritage Area that are consistent with Heritage Area

			 themes;

					(F)ensuring that clear, consistent, and

			 appropriate signs identifying points of public access, and sites of interest

			 are posted throughout the Heritage Area; and

					(G)promoting a wide range of partnerships

			 among governments, organizations, and individuals to further the Heritage

			 Area;

					(3)consider the interests of diverse units of

			 government, businesses, organizations, and individuals in the Heritage Area in

			 the preparation and implementation of the management plan;

				(4)conduct meetings open to the public at

			 least semiannually regarding the development and implementation of the

			 management plan;

				(5)for any year that Federal funds have been

			 received under this Act—

					(A)submit an annual report to the Secretary

			 that describes the activities, expenses, and income of the management entity

			 (including grants to any other entities during the year that the report is

			 made);

					(B)make available to the Secretary for audit

			 all records relating to the expenditure of the funds and any matching

			 funds;

					(C)require, with respect to all agreements

			 authorizing expenditure of Federal funds by other organizations, that the

			 organizations receiving the funds make available to the Secretary for audit all

			 records concerning the expenditure of the funds; and

					(6)encourage by appropriate means economic

			 viability that is consistent with the Heritage Area.

				(c)Prohibition on

			 the Acquisition of Real PropertyThe management entity shall not use Federal

			 funds made available under this Act to acquire real property or any interest in

			 real property.

			(d)Cost-sharing

			 requirement

				(1)In

			 generalExcept as provided in

			 subsection (b), the Federal share of the cost of any activity carried out using

			 any assistance made available under this Act shall be 50 percent.

				(2)ExceptionDuring the period before the management

			 entity completes the management plan under section 6, the Federal share of the

			 cost of any activity described in paragraph 1 may be 100 percent.

				6.Management

			 plan

			(a)In

			 generalNot later than 3

			 years after the date of enactment of this Act, the management entity shall

			 submit to the Secretary for approval a proposed management plan for the

			 Heritage Area.

			(b)RequirementsThe management plan shall—

				(1)incorporate an integrated and cooperative

			 approach for the protection, enhancement, and interpretation of the natural,

			 cultural, historic, scenic, and recreational resources of the Heritage

			 Area;

				(2)take into consideration State and local

			 plans;

				(3)include—

					(A)an inventory of—

						(i)the resources located in the core area

			 described in section 4(b); and

						(ii)any other property in the core area

			 that—

							(I)is related to the themes of the Heritage

			 Area; and

							(II)should be preserved, restored, managed, or

			 maintained because of the significance of the property;

							(B)comprehensive policies, strategies and

			 recommendations for conservation, funding, management, and development of the

			 Heritage Area;

					(C)a description of actions that governments,

			 private organizations, and individuals have agreed to take to protect the

			 natural, historical and cultural resources of the Heritage Area;

					(D)a program of implementation for the

			 management plan by the management entity that includes a description of—

						(i)actions to facilitate ongoing collaboration

			 among partners to—

							(I)promote plans for resource protection,

			 restoration, and construction; and

							(II)specific commitments for implementation

			 that have been made by the management entity or any government, organization,

			 or individual for the first 5 years of operation;

							(E)the identification of sources of funding

			 for carrying out the management plan;

					(F)analysis and recommendations for means by

			 which local, State, and Federal programs, including the role of the National

			 Park Service in the Heritage Area, may best be coordinated to carry out this

			 Act; and

					(G)an interpretive plan for the Heritage Area;

			 and

					(4)recommend policies and strategies for

			 resource management that consider and detail the application of appropriate

			 land and water management techniques, including the development of

			 intergovernmental and interagency cooperative agreements to protect the

			 natural, historical, cultural, educational, scenic, and recreational resources

			 of the Heritage Area.

				(c)DeadlineIf a proposed management plan is not

			 submitted to the Secretary by the date that is 3 years after the date of

			 enactment of this Act, the management entity shall be ineligible to receive

			 additional funding under this Act until the date that the Secretary receives

			 and approves the management plan.

			(d)Approval or

			 disapproval of management plan

				(1)In

			 generalNot later than 90

			 days after the date of receipt of the management plan under subsection (a), the

			 Secretary, in consultation with the State, shall approve or disapprove the

			 management plan.

				(2)Criteria for

			 approvalIn determining

			 whether to approve the management plan, the Secretary shall consider

			 whether—

					(A)the management entity is representative of

			 the diverse interests of the Heritage Area, including governments, natural and

			 historic resource protection organizations, educational institutions,

			 businesses, and recreational organizations;

					(B)the management entity has afforded adequate

			 opportunity, including public hearings, for public and governmental involvement

			 in the preparation of the management plan; and

					(C)the resource protection and interpretation

			 strategies contained in the management plan, if implemented, would adequately

			 protect the natural, historical, and cultural resources of the Heritage

			 Area.

					(3)Action

			 following disapprovalIf the

			 Secretary disapproves the management plan under paragraph (1), the Secretary

			 shall—

					(A)advise the management entity in writing of

			 the reasons for the disapproval;

					(B)make recommendations for revisions to the

			 management plan; and

					(C)not later than 60 days after the receipt of

			 any proposed revision of the management plan from the management entity,

			 approve or disapprove the proposed revision.

					(4)Amendments

					(A)In

			 generalThe Secretary shall

			 approve or disapprove each amendment to the management plan that the Secretary

			 determines make a substantial change to the management plan.

					(B)Use of

			 fundsThe management entity

			 shall not use Federal funds authorized by this Act to carry out any amendments

			 to the management plan until the Secretary has approved the amendments.

					7.Duties of other

			 federal agencies

			Any Federal agency conducting or supporting

			 an activity that directly affects the Heritage Area shall—

				(1)consult with the Secretary and the

			 management entity regarding the activity;

				(2)cooperate with the Secretary and the

			 management entity in carrying out the duties of the Federal agency under this

			 Act;

				(3)to the maximum extent practicable,

			 coordinate the activity with carrying out those duties; and

				(4)to the maximum extent practicable, conduct

			 the activity in a manner that the management entity determines will not have an

			 adverse effect on the Heritage Area.

				8.Private property

			 protection

			(a)Access to

			 private propertyNothing in

			 this Act—

				(1)requires any private property owner to

			 allow public access (including Federal, State, or local government access) to

			 the private property; or

				(2)modifies any provision of Federal, State,

			 or local law with regard to public access to or use of private property.

				(b)LiabilityDesignation of the Heritage Area shall not

			 impose any liability on, or to have any effect on any liability under any other

			 law on, any private property owner with respect to any person injured on the

			 private property.

			(c)Recognition of

			 authority To control land useNothing in this Act modifies the authority

			 of the Federal Government or State or local governments to regulate land

			 use.

			(d)Participation

			 of private property owners in heritage areaNothing in this Act requires the owner of

			 any private property located within the boundaries of the Heritage Area to

			 participate in or be associated with the Heritage Area.

			(e)Effect of

			 establishment

				(1)In

			 generalThe boundaries

			 designated for the Heritage Area shall constitute the area within which Federal

			 funds made available to carry out this Act may be expended.

				(2)Regulatory

			 authorityThe establishment

			 of the Heritage Area and the boundaries of the Heritage Area shall not provide

			 any regulatory authority that would not otherwise apply to govern land use

			 within the Heritage Area or the viewshed of the Heritage Area by the Secretary,

			 the National Park Service, or the management entity.

				9.Authorization of

			 appropriations

			There is authorized to be appropriated to

			 carry out this Act $10,000,000, of which not more than $1,000,000 may be made

			 available for any fiscal year.

			10.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date that funds are first made available to carry out this

			 Act.

		

